Third District Court of Appeal
                                State of Florida

                          Opinion filed October 10, 2018.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D17-0866
                          Lower Tribunal No. 88-32334
                              ________________


                            Cameron D. Bacchus,
                                     Petitioner,

                                         vs.

                          Julie L. Jones, etc., et al.,
                                   Respondents.


      A Case of Original Jurisdiction – Habeas Corpus.

      Cameron D. Bacchus, in proper person.

     Pamela Jo Bondi, Attorney General and Natalia Costea, Assistant Attorney
General, for respondent The State of Florida.


Before LAGOA, SCALES, and LUCK, JJ.

      PER CURIAM.

                         ON ORDER TO SHOW CAUSE

      On July 18, 2018, this Court denied Petitioner Cameron D. Bacchus’s

(“Petitioner”) petition for a writ of habeas corpus. Petitioner was ordered, within
thirty days from the denial of the petition, to show cause why he should not be

prohibited from filing further pro se pleadings unless such pleadings were signed

by a member of the Florida Bar. Petitioner responded to the order to show cause,

and this Court has reviewed Petitioner’s response. Having provided Petitioner

notice and an opportunity to respond to the order to show cause, Petitioner is now

prohibited from filing any further appeals, petitions, motions, or pleadings

challenging his conviction and sentence in Eleventh Judicial Circuit case number

88-32334. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). The Clerk of the

Third District Court of Appeal is directed to refuse to accept any further papers

relating to lower case number 88-32334 unless they have been reviewed and

signed by an attorney who is a duly licensed member of the Florida Bar in good

standing. See Whipple v. State, 112 So. 3d 540, 540-41 (Fla. 3d DCA 2013). We

further caution Petitioner “that a prisoner who is found by a court to have brought

a frivolous suit, action, claim, proceeding, or appeal in any court is subject to

having his gain-time forfeited.” Id. at 541.




                                          2